Exhibit 10.2

As Amended and Restated

Effective 6-29-09

BRIGGS & STRATTON CORPORATION

PREMIUM OPTION AND STOCK AWARD PROGRAM

As adopted by the Compensation Committee on April 20, 2004 and amended

through August 11, 2009



--------------------------------------------------------------------------------

BRIGGS & STRATTON CORPORATION

PREMIUM OPTION AND STOCK AWARD PROGRAM

 

1.0 Objectives

The Premium Option and Stock Award Program (“POSA Program”) is designed to build
upon the Company’s Economic Value Added Incentive Compensation Plan (“EVA Plan”)
by tying the interests of all Senior Executives to the long term consolidated
results of the Company. In this way, the objectives of Senior Executives
throughout the Company will be more closely aligned with the Company’s
Shareholders. Whereas the EVA Plan provides for near and intermediate term
rewards, the POSA Program provides a longer term focus by allowing Senior
Executives to participate in the long-term appreciation in the equity value of
the Company. In general, the POSA Program is structured such that each year an
amount equivalent to the Total Bonus Payout under the EVA Plan is invested on
behalf of Senior Executives in restricted and/or deferred shares of the
Company’s Stock (“Restricted and/or Deferred Stock”) and an amount equivalent to
the Senior Executive’s Target Incentive Award is invested in premium options on
the Company’s Stock (“PSOs”). The shares of Restricted and/or Deferred Stock
vest five years after their date of grant. The PSOs vest and become exercisable
after they have been held for three years, and they expire at the end of five
years. The PSOs are structured so that a fair return must be provided to the
Company’s Shareholders before they become valuable.

 

2.0 Restricted and/or Deferred Stock Awards

For each Plan Year, the dollar amount to be invested in Restricted and/or
Deferred Stock for each Senior Executive shall be equal to the amount of each
Participant’s Total Bonus Payout determined under the EVA Plan. The number of
shares of Restricted and/or Deferred Stock awarded shall be determined by
dividing (a) the dollar amount of such Restricted and/or Deferred Stock award by
(b) the Fair Market Value of Company Stock on the date of grant as determined by
the Committee, rounded (up or down) to the nearest 10 shares. Fair Market Value
is defined in the Company’s Incentive Compensation Plan (“ICP”).

The Compensation Committee shall determine whether stock awards shall consist of
Restricted Stock, Deferred Stock or a mix of each type of stock, and may
consider each Senior Executive’s preference in making such determination. All
shares of Restricted and/or Deferred Stock shall vest on the fifth anniversary
of the date of grant regardless of whether such vesting date occurs before or
after retirement and shall have such other terms and conditions as the Committee
shall determine.

 

3.0 Premium Stock Option Awards

For each Plan Year, the dollar amount to be invested in PSOs for each Senior
Executive shall be equal to the amount of each Participant’s Target Incentive
Award determined under the EVA Plan. The number of PSOs awarded shall be
determined by dividing (a) the dollar amount of such PSO award by (b) the
Black-Scholes value of a share of Company stock based on its Fair Market Value
on the date of the grant as determined by the Committee, rounded (up or down) to
the nearest 10 shares. Fair Market Value is defined in the ICP.

 

1



--------------------------------------------------------------------------------

All PSOs shall vest and be exercisable beginning on the third anniversary of the
date of grant and shall terminate on the fifth anniversary of the date of grant
unless sooner exercised, unless the Committee determines other dates.

The exercise price for PSOs shall be 110% of the Fair Market Value per share of
the Company's Stock on the date of grant.

 

4.0 Limitations on Awards

The Committee shall have the right to modify or amend the POSA Program from time
to time, or suspend it or terminate it entirely. The Committee may suspend or
terminate an award of Restricted Stock, Deferred Stock or PSOs for a Plan Year
at any time prior to its delivery to the Senior Executive.

 

5.0 The Incentive Compensation Plan

Except as modified herein, PSOs are Incentive Stock Options under the Company’s
ICP as amended from time to time to the extent they are eligible for treatment
as such under Section 422 of the Internal Revenue Code. If not eligible for ISO
treatment, the PSOs shall constitute nonqualified stock options. Except as
specifically modified herein, PSOs shall be governed by the terms of the
Company’s ICP, and shall be granted as described in this Program annually unless
the Committee modifies or terminates either the EVA Plan or the ICP. As provided
in the ICP, all grants of PSOs to Participants who are subject to Sec. 16(b) of
the Securities Exchange Act of 1934 are subject to approval of the Company
Shareholders. In the event such approval is not obtained, this Program shall
terminate.

 

6.0 Definitions

All capitalized terms used herein that are not otherwise defined shall have the
same meaning given to them in the Company’s EVA Plan and ICP.

 

2